Citation Nr: 9918307	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her brother.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1994 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for post 
traumatic stress disorder (PTSD) was denied.  The veteran 
filed a notice of disagreement in November 1994.  A statement 
of the case was furnished to her in June 1995.  The veteran 
perfected her appeal through a VA Form 9 in July 1995.

The Board notes that the RO denied a prior claim for a 
schizoaffective disorder by means of a September 1989 rating 
decision.  An undated notice of this decision was furnished 
to the veteran.  She filed a notice of disagreement in April 
1991, which the Board finds as timely as the notice is silent 
as to a date.  The veteran was furnished a statement of the 
case in May 1991; however, the evidence does not show that 
she perfected a timely appeal of this claim.  

In November 1993, the veteran filed a claim for post 
traumatic stress disorder that is presently before the Board.  
At various times during the pendency of this claim, the issue 
has been referenced as a psychotic disorder and treated as a 
claim of new and material evidence to reopen her prior 
schizoaffective disorder claim.  The Board notes that, as set 
forth in 38 C.F.R. § 4.130 (1998), schizoaffective disorder 
is categorized as a psychotic disorder.  See Diagnostic Codes 
9201-9211.  On the other hand, PTSD is labeled as an anxiety 
disorder. See Diagnostic Codes 9400-9413.  As the issue of 
entitlement to service connection for a psychotic disorder, 
namely schizoaffective disorder, was not perfected and that 
it is a different disorder from PTSD, the Board finds that 
the correct issue now before it, is service connection for 
PTSD and that the new and material standard is not applicable 
as there is no finality as to PTSD prior to this decision.  
The Board notes that the veteran is not prejudiced by this 
clarification of the issue.  Bernard v. Brown, 4 Vet App 384 
(1993). 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran is currently diagnosed with PTSD.

3.  The veteran's claim of an inservice rape not supported by 
any collaborative evidence.
 

CONCLUSION OF LAW

The evidence of record does not contain credible supporting 
evidence to support the veteran's alleged inservice stressor, 
and service connection for post traumatic stress disorder is 
denied. 38 U.S.C.A § 5107 (West 1991); 38 C.F.R. § 3.304 (f) 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, she has presented a claim that is plausible.  She has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with her 
claims folder, are available.  The Board accordingly finds 
that the duty to assist the veteran, as prescribed by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD. 38 C.F.R. § 3.304(f) 
(1998). The evidence shows that the veteran sought 
hospitalization and outpatient treatment for various 
psychological conditions.  In December 1987, she was 
hospitalized complaining of depression with perceptual 
disturbance and paranoid delusion.  She was readmitted at 
multiple times between 1988 and 1993.  Prior to her 
hospitalization, the veteran contends that she sought 
treatment via telephone through a crisis hotline; however, 
the veteran has stated that there are no records available to 
document her contacts with any hotline.  

A VA PTSD examination report of February 1995, noted paranoia 
and depression.  The examination report indicates that the 
veteran reported auditory hallucinations and mood swings 
whenever she was off her medication.  The report also shows 
that she experienced insomnia which kept her awake for days 
at a time and nightmares four nights per week of people 
attempting to harm her.  The examiner noted that, while she 
states she has increased paranoia while watching violent 
television shows, she continues to watch violent shows.  The 
report also stated that the veteran did not avoid any 
particular activities; however, it also noted that she 
reported estrangement from others and could not express love 
feelings to her children.  Upon objective examination, she 
was noted as being well nourished.  The examiner noted no 
psychosis.  While the veteran denied hallucinations, she 
admitted to paranoid ideations that people were trying to 
harm her. Also, while she reported a suicidal attempt in 
1979, the examiner found no current homicidal or suicidal 
ideations.  Upon examination, she displayed impairment in 
both judgment and insight.  She was diagnosed as having a 
schizoaffective disorder, chronic and severe.  There was no 
diagnosis at that time of PTSD.  

In July 1997, the February 1995 examination was reviewed to 
determine whether a change is diagnosis was warranted under 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV).  The reviewer concluded that a new 
examination was not necessary to make the determination.  The 
reviewer also found that a schizoaffective disorder was 
warranted under either DSM III or DSM IV; however, a 
diagnosis of PTSD was not warranted.  

Additionally, in a letter of September 1998, the veteran 
claimed that she had been raped while in service.  As such an 
event was extremely traumatic, she stated that she had 
blocked the experience form her mind.  She contends that the 
rape was the catalyst for her nightmares.  In an outpatient 
treatment record of October 1998, the examiner noted the 
veteran's status as schizophrenia with thoughts of suicide 
without any specific plans and post traumatic stress disorder 
as secondary to alleged rape.  Essentially, PTSD was 
diagnosed based on the history of rape supplied by the 
veteran.

The starting point for any determination with regard to PTSD 
is one or more "stressors." Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred. 38 C.F.R. § 
3.304(f). The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is a question of fact, not a 
medical determination. Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Under the framework established in Zarycki, adjudicators and 
the Board must make an explicit determination as to whether 
the appellant "engaged in combat with the enemy." This in 
turn requires as a preliminary matter examination of whether 
the record already contains "conclusive evidence" that he 
"engaged in combat with the enemy." By rule making, the VA 
has set forward criteria of "conclusive evidence" to 
establish a combat related stressor. These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI, 7.46 (effective Oct. 11. 
1995). The Board notes the revised version of this Manual 
M21-1 provision (Part VI, 11.37 (effective Feb. 13, 1997) did 
not alter the list of awards or decorations. These include 
certain awards specifically denoting combat participation 
(the Combat Infantryman Badge and the Combat Action Ribbon), 
a decoration awarded for combat incurred wounds (the Purple 
Heart Medal), and certain decorations that are awarded only 
for valor in combat with the enemy. The current record does 
not show the appellant was authorized any of these awards and 
decorations.  The Board notes that the veteran does not 
allege that she has been in combat with the enemy; however, 
she does feel like her experience with the rape was analogous 
to the experience of being in combat.  

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit. The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence." At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence." To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was a victim of a rape or sexual assault, 
was in a plane crash, ship sinking or explosion, was a 
prisoner of war, or served on a burn ward or in a graves 
registration unit. Thus, the Board finds that the record does 
not contain "conclusive evidence" that she "engaged in 
combat with the enemy" and is therefore entitled to have her 
lay statements accepted without need of further 
corroboration. 

Where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), her assertions, standing alone, can 
not as a matter of law provide evidence to establish that she 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred. Dizoglio, 9 Vet. App. 163 (1996). 
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination. Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  Therefore, other "credible supporting 
evidence from any source" must be provided that the event 
alleged as the stressor in service occurred. Cohen v. Brown, 
10 Vet. App. 123, 147 (1997).  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so. Cohen v. Brown, supra; Moreau 
v. Brown, 9 Vet. App. 389 (1996); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (affirmed on reconsideration, 1 Vet. App. 406 
(1991)); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the 
instant case, while there is a diagnosis of PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided to the 
examiner by the veteran.

A letter of April 1991, from a friend of the veteran, states 
that that she seemed to enjoy the army until she got 
pregnant.  She began to become upset because she knew that 
she could not reside in the barracks with a child.  The 
veteran was terrified to return home to her parents.  After 
separating from service, she had mood swings and would become 
irrational with a short temper.   Similarly, an undated 
letter from [redacted] and a March 1999 letter from 
[redacted] state that the veteran's personality after separating 
from service changed and that she had crying spells and was 
argumentative and paranoid.  Additionally, the claim folder 
contains an October 1997 statement from  [redacted] who 
served with the veteran in Germany from April 1980 to 
November 1981.  Mr. [redacted] stated that the veteran confided 
in her that she felt as though many people were out to get 
her and that she displayed nervousness and would have mood 
swings.  None of these statements mention or refer to a rape 
that occurred in service.  The evidence does not show that 
that the veteran confided in anyone about her alleged raped.

At a hearing before the Board in March 1999, the veteran 
stated that she felt ashamed because of the alleged rape.  
The evidence shows that she did not tell anyone until 
September 1998.  Her brother stated that he did not find out 
about the rape until the month of the hearing.   The Board 
finds the veteran's claim of rape to be credible, that is, 
that her rape claim is plausible; however, after a review of 
the claims folder, the Board must also find that there is no 
credible supporting evidence of rape as required under 
38 C.F.R. § 3.306 (1998).  While the evidence does show the 
existence of a current psychiatric disorder, other than the 
statements by the veteran more than fourteen years after the 
rape, the evidence of record does not corroborate the 
occurrence of the claimed stressor.  In the absence of such 
evidence, her claim fails.  The Board points out that the 
veteran is free to submit new and material evidence, and 
reopen her claim for service connection, at any time.


ORDER

Service connection for PTSD is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

